Ir DN

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01716-RSL Document 23-1 Filed 08/06/19 Page 1 of 1

HONORABLE ROBERT S. LASNIK
Trial Date: March 2, 2020

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

ROBERT NEFF, an individual,
No. 2:18-cv-01716 RSL
Plaintiff,
PROPOSED ORDER REGARDING

VS. STIPULATED MOTION FOR EXTENSION
OF EXPERT-RELATED DEADLINES
ZEWDNEH N. DESTA and JANE DOE
DESTA, husband and wife, K&B
TRANSPORTATION, INC., a foreign
corporation, and SAFEWAY, INC., a foreign
corporation,

Defendants.

 

This matter comes before the Court on the parties’ Stipulated Motion for an Extension
of Expert-Related Deadlines. Having reviewed the motion and the bases for it, IT IS
HEREBY ORDERED that the motion is GRANTED. The expert disclosure deadline
established in Docket No. 17 is extended from September 4, 2019 to October 4, 2019 and the
discovery deadline is extended from November 3, 2019 to December 3, 2019. No other

changes are made to the other case deadlines.

“b..
DATED this © day of Fusust , 2019.
Alois S Cabeuk

HONORABLE ROBERT S. LASNIK

 

PROPOSEP ORDER REGARDING WILSON 901 FIFTHAVENUE, SUITE 1700
STIPULATED MOTION FOR EXTENSION OF SMITH SEATTLE, WASHINGTON 98164
EXPERT-RELATED DEADLINES yi COCHRAN _ TELEPHONE: (206) 623-4100

DICKERSON Fax: (206) 623-9273

(Cause No. 2:18-cv-01716 RSL) - 1
Js/JS3522.014/3302599x

 
